Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant recites an impact transmitting structure mounted on a railcar to transmit an impact to an impact absorbing device of the railcar. The structure is comprised of a first member positioned at an end of a first railcar in the longitudinal direction and set to transmit collision energy to the absorbing device; and a second member positioned at an end of a second railcar in the longitudinal direction of the second car and opposes the first car and the first member. The first and second members cooperate in shape with one member being convex and the other being concave. The opposing surface of the convex member is positioned in close proximity to the concave member and is a continuous V shaped surface that is convex in a direction towards the concave member. The cooperating concave member is also comprised of a continuous V shaped surface that cooperated with the V shape of the convex member so as to mate and transmit impact energy. 
The prior art made of reference, taken singularly or in combination, does not specifically show the features of the instant invention as described above. Specifically, Preiss discloses first and second impact members mounted on first and second adjacent railcars. However, Preiss does not specifically show V shaped convex and concave members that interact and cooperate to transmit and absorb impact energy. The main impact devices of the prior art are contact plates mounted adjacent to the parts initially interpreted as impact absorbers. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
December 13, 2021